158 S.E.2d 95 (1967)
272 N.C. 239
STATE of North Carolina
v.
Landon JOHNSON, Robert Lee Hollingsworth and King David Purcell.
No. 677.
Supreme Court of North Carolina.
December 13, 1967.
*96 Hair & Ruppe by Lacy S. Hair, Fayetteville, Hostetler, McNeill & Willcox by R. Palmer Willcox, Moses & Moses by William L. Moses, Raeford, for defendant appellants.
T. W. Bruton, Atty. Gen., by Bernard A. Harrell, Asst. Atty. Gen., for the State.
PLESS, Justice.
The three appealing defendants have filed one case on appeal and one brief. The errors assigned in behalf of Hollingsworth and Purcell deal with "leading questions" which the defendants alleged were permitted by the Court. These questions are not brought forth in the brief, and we are required to go upon a voyage of discovery to locate them. Having done so, we find that they refer largely to the testimony of McCoy and that they are merely directing his attention to the feature of the case about which he was then being examined.
The defendants have several exceptions to the "leading questions" asked by the Solicitor, but in each instance we find them to be harmless and timesaving. Many objections are made to the use of leading questions, but a leading question is not incompetent per se. In describing the scene of an event, for instance, where there is no reasonable ground for dispute, leading questions are not only not objectionable but are actually desirable in preliminary descriptions that are necessary to an understanding of the locus in quo. A skilled attorney can, in one full descriptive question, paint a picture for the benefit of the Court and jury that could well take a substantial and wasteful length of time to evoke if an unlettered or poorly educated witness is left to describe a scene without suggestion or "leading." The competence of the question should be decided upon whether it is harmful and is likely to result in an answer that could not be otherwise obtained. And so, our courts have wisely and almost invariably held that the presiding judge has wide discretion in permitting or restricting "leading questions." 2 Strong, N.C. Index, Evidence § 57; McKay v. Bullard, 219 N.C. 589, 14 S.E.2d 657; State v. Cranfield, 238 N.C. 110, 76 S.E.2d 353. These exceptions are without merit. Consideration of the objections show that the evidence elicited could have been "otherwise obtained" but at considerable waste of time and that the defendants were not prejudiced by them.
The evidence of the State is to the effect that McCoy hit McCormick with an ax handle eight or ten times and knocked him down, after which Purcell said he was going to "finish him off", and he then stomped him in the ribs several times with his feet. McCormick was dead when they left there. This is quite sufficient to withstand the exceptions of Hollingsworth and Purcell to the refusal of the Court to dismiss the case as to them or to set aside the verdict. This evidence was uncontradicted except by the defendants' formal plea of not guilty.
*97 The appeal of Johnson presents additional exceptions. The defendant Johnson was a sixteen-year-old colored boy of less than average intelligence at the time of his involvement in this murder.
To state the facts of the case, which are practically undisputed, immediately causes unbelief that people in a civilized society could possibly do what the defendants did. The horror and callousness of the murder cause a normal person to doubt that it "could happen here"but it did. To buy a twelve-year-old car, the participants cold bloodedly took a human life.
The defendant Johnson did not strike a blow and received no benefit from the stolen money. And yet, upon all the evidence, it was unquestionably sufficient to support the verdict of guilty. "It is thoroughly established law in this State that, without regard to any previous confederation or design, when two or more persons aid and abet each other in the commission of a crime, all being present, all are principals and equally guilty." State v. Taft, 256 N.C. 441, 124 S.E.2d 169.
The defendant Johnson's written admission was, if anything, favorable to him. It was not admitted until the able trial judge had heard from at least four witnesses that the defendant's rights had been fully and completely respected. The judge also heard the testimony of the defendant upon voir dire, in which the voluntariness of his statement was substantially admitted. The Court's ruling that the defendant's statement was voluntary and competent was amply supported by the evidence. Johnson admitted his association with his co-defendants and his presence, outside the house, at the time McCormick was struck and stomped by the others.
His court-appointed counsel emphasizes the youth and lack of intelligence of the defendant. The evidence of the specialist who examined and observed the defendant for thirty days was that he was "retarded to some extent" but that he "could relate his circumstances around the time * * * in a logical and coherent manner" and that he knew right from wrong.
There is a tendency to excuse and absolve the most cold-blooded and hard-hearted murderers on the theory that normal persons would not commit their inexcusable crimes. We cannot accept this philosophy. To do so would result in leaving society helpless and defenseless against the most inexcusable crimes of horror and violence.
The defendant Johnson is legally responsible for his participation in a calculated robbery resulting in the death of the victim. His rights have been more than fully protected, and he must pay his debt to society. And yet his inactive involvement was such that because of his youth and retarded mentality, he may have hope for consideration by the parole authorities at the appropriate time.
A careful consideration of all the defendants' exceptions reveals them to be without substantial merit.
No error.